PER CURIAM.
The appellant has perfected her appeal from a final order dismissing her complaint filed against the estate of Sam Liptzen, in which she sought an accounting. Matters relating to this estate have previously been reviewed by this court. See: Topper v. Stewart, 388 So.2d 1270 (Fla. 3d DCA 1980).
The question of whether the appellant is entitled to an accounting has not been decided by the General Jurisdiction Division of the Circuit Court of Dade County, and was not reached by this court in the case referred to. We hold that the trial court probate division was in error in dismissing the complaint. The cause is remanded with directions to vacate the order of dismissal and to enter an order requiring the appel-lees to file a proper accounting in the probate division within the time to be set by the probate judge.
Reversed and remanded with directions to proceed in harmony with the views herein expressed.